MEMORANDUM **
Tovia Lafaele, a California state prisoner, appeals pro se the judgment of the district court dismissing his action without prejudice for failure to exhaust administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and we affirm.
The district court properly dismissed the action pursuant to Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001). Lafaele’s claim that exhaustion was not required because his action involved only statutory construction lacks merit. See id. at 741 n. 6 (“an inmate must exhaust irrespective of the forms of relief sought and offered through administrative avenues”); see also Porter v. Nussle, 534 U.S. 516, 122 S.Ct. 983, 992, 152 L.Ed.2d 12 (2002) (holding that the PLRA requires exhaustion for all inmate suits about prison life).
We reject Lafaele’s remaining contentions as lacking merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.